Citation Nr: 9922485	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  98-16 081A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Roanoke, Virginia



THE ISSUE

Entitlement to death benefits as the surviving spouse of the 
veteran.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from March 1965 to February 
1969 and from January 1972 to May 1974.  He died on June [redacted], 
1997.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 administrative decision by the 
RO.  



REMAND

The appellant on her substantive appeal, dated in September 
1998, indicated that she wished to appear to offer testimony 
at a hearing before a Member of the Board at the RO.  The RO, 
in a March 1999 letter, informed her that, if she did not 
reply to that letter regarding her hearing request, she would 
be scheduled for such a hearing.  The appellant did not 
respond to the letter but the hearing was not scheduled.  
Therefore, she should be scheduled for a hearing before a 
Member of the Board at the RO.  

Under the circumstances in this case, further development and 
assistance are required.  Thus, this case is REMANDED to the 
RO for the following actions:

The RO should take appropriate steps to 
schedule the appellant for a hearing 
before a Member of the Board at the local 
office.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


